DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 15-19, in the reply filed on March 8, 2022 is acknowledged.  Applicant has further amended claims 1-4 of Group I to depend from claim 15.  Therefore, the restriction requirement between the inventions of Groups I and III has been withdrawn, and claims 1-4 and 15-19 are under consideration.
Claims 5-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The “double reaction vessel system” claims are considered apparatus claims.  While features of an apparatus may be recited structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Objections
Claim 19 is objected to because of the following informalities:  
The phrase, “at least one of the first reaction chamber or the second chamber” should be changed to --at least one of the first reaction chamber and the second chamber--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 16-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the first reaction vessel” (at lines 1-2) lacks proper positive antecedent basis.  See also recitations of “the reaction vessel” (twice, at lines 11 and 12-13).
Furthermore, the limitation “a removable cap fitting on a second end of the hollow tubular body” (at line 5) is unclear because the claims refer to “fittings” (i.e., in claim 15, at line 3, and in claim 1, at lines 9-13).  The phrase “removal cap fitting” can be read as “a removable cap” that fits on a second end of the hollow tubular body, or “a removable cap fitting” that is a “fitting” structure on the second end of the hollow tubular body.  The examiner suggests amending the phrase to clarify the word “fitting” as used in the phrase “removable cap fitting”.
Regarding claims 2 and 3, the claims are rejected because they depend from claim 1.
Regarding claim 4, the claim has been amended to depend from claim 15, which claims “A double reaction vessel system for a chemical synthesis device”.  Thus, the invention is drawn to a “double reaction vessel system”, which has a recitation of intended use “for a chemical synthesis device”.  The limitation in claim 4 is considered indefinite because “a reaction vessel installation and removal mechanism comprising: a lower connector… an upper connector… a knob…; and an upper connector path formed in a housing of the chemical synthesis device…” does not form part of the “double reaction vessel system”.  In particular, the reaction vessel installation and removal mechanism 14 is shown in FIG. 2 and 5-9, wherein the mechanism 14 comprises a lower connector 52, an upper connector 50, a knob 48, and an upper connection path 58.  However, the double reaction vessel system 60 is shown in FIG. 10-12, wherein the system 60 comprises a first reaction chamber 62, a second chamber 76, and connections for waste and inert gas.  While the reaction vessel installation and removal mechanism 14 is considered a part of the “chemical synthesis device” (i.e., peptide synthesis instrument 10, FIG. 1), the “chemical synthesis device” is not the claimed invention as it is merely an intended use of the “double reaction vessel system”.
Furthermore, the recitation of “the lower tapered fitting” (at lines 3-4) lacks proper positive antecedent basis, and its relationship with “a first tapered fitting” previously set forth in claim 1 (at lines 10-11) is unclear.
Furthermore, the recitations of “the upper tapered fitting” (three times, at lines 5-6, 10 and 11-12) lack proper positive antecedent basis, and it relationship with “a second tapered fitting” previously set forth in claim 1 (at lines 12-13) is unclear. 
Regarding claim 16, the relationship between “a lower end” (at line 2) and “a lower end” previously set forth in claim 15 (at line 3) is unclear.
Furthermore, the recitation of “the first chamber” (at line 2) lacks proper positive antecedent basis and should be amended to read as --the first reaction chamber--.
Regarding claim 17, the recitation of “the first chamber” (at line 3) lacks proper positive antecedent basis and should be amended to read as --the first reaction chamber--.
Regarding claim 18, the recitation of “the first chamber” (at line 2) lacks proper positive antecedent basis and should be amended to read as --the first reaction chamber--.
	Regarding claim 20, it is unclear as to the structural limitation applicant is attempting to recite by the limitation “the solution includes reagents for peptide synthesis” because the solution is merely a material worked upon by the apparatus during its intended use.  The solution is not considered an element of the apparatus.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neimark et al. (US 4,748,002).
Regarding claim 15, Neimark et al. discloses system (i.e., a volumetric solvent proportioner-chemical reactor; see FIG. 7-8) suitable for use in a chemical synthesis device (i.e., for a semi-automatic, solid phase peptide multi-synthesizer, see FIG. 1), said system comprising:
a first reaction chamber (i.e., a chemical reactor 2; see FIG. 1, 3, 7, 8; column 6, line 60, to column 7, line 68) having fittings at an upper end (i.e., at a coupling connection 31, see FIG. 4) and a lower end (i.e., at a valve-tube junction 11’, FIG. 1) thereof; 
a second chamber (i.e., a volumetric solvent proportioner 1, see FIG. 1, 2, 7, 8; column 6, lines 23-59) fluidly connected at its lower end (i.e., via outlet opening 21 and column 22) to the upper end of the first reaction chamber (i.e., via its injection device 27 and opening 26, see FIG. 3-4; wherein fluid communication is established when admission valve 126 is open, see FIG. 7-8);
a waste connection at an upper end of the second chamber 1 (i.e., a waste recovery device 42 is placed in fluid communication with the volumetric solvent proportioner 1 via its upper opening 16 during a rinsing operation of the solvent selector 4 by: opening the nitrogen admission valve 123, opening the waste valve 129, and opening the admission valve 121, see FIG. 7-8; column 13, lines 21-30);
a first inert gas connection at the upper end of the second chamber 1 (i.e., via an opening 23 for admittance of high-pressure nitrogen, see FIG. 2, column 6, lines 39-42; alternatively, nitrogen can be supplied via the upper opening 16, see column 6, lines 28-31), the first inert gas connection operable to provide an inert gas flow through the second chamber 2, from the upper end to the lower end, and into the first reaction chamber 2 (i.e., the nitrogen is able to flow from the opening 23 or the upper opening 16 through the outlet opening 21 of the volumetric solvent portioner 1 and into to the opening 26 of the chemical reactor 2 when the admission valve 126 is open, see FIG. 2, 3, 7, 8; e.g., the opening 26 of the chemical reactor 2 can receive nitrogen under pressure at the time of evacuating the chemical reactor of its liquid, see column 6, lines 60-65); and
a second inert gas connection operable to provide an inert gas into the first reaction chamber 2 via the lower end thereof (i.e., via an opening 30 for the admission of nitrogen under very low pressure for agitation by bubbling, situated at the lower extremity of the chemical reactor 2, see FIG. 3, column 7, lines 8-21; the very lower pressure nitrogen being supplied when nitrogen admission/bubbling valve 130 is open, see column 8, lines 24-27; see also column 12, line 52, to column 13, line 5).
	Regarding claim 17, Neimark et al. discloses a solvent flow connection (i.e., from solvent flow container 6 via a solvent selector 4 and a distribution cylinder 3A for solvents; see FIG. 7-8) at the upper end of the second chamber 1 (i.e., via upper opening 16) for providing a solvent flow through the second chamber 1 and the first reaction chamber 2 (i.e., when admission valve 126 is open).  The recitation that the solvent functions as a “rinse solvent” does not impart further patentable weight (i.e., structure) to the claim.  In any event, Neimark et al. discloses that the solvent provides a rinsing function (i.e., the injected liquid through opening 26 recovers all the resin particles which may adhere to the internal wall of the reactor 2 and simultaneously washes the openings 28 and 29 of the reactor 2, see column 7, lines 64-68).
 	Regarding claim 18, Neimark et al. discloses a waste flow connection at the lower end of the first reaction chamber 2 operable to provide the solvent to a waste container (i.e., the opening 30 is fluidly connected to a waste recovery device 42 when the solvent evacuation valve 131 and the waste valve 124 are open, see FIG. 3, 7-8; column 7, lines 26-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Neimark et al. (US 4,748,002) in view of Urdea et al. (US 4,517,338).
	Neimark et al. (see FIG. 2, 3, 7, 8) discloses that the system comprises multiple T-shaped connectors and control valves for adjusting a flow through at least one of the first reaction chamber 2 and the second chamber 1, including a first T-shaped connector located between the opening 21 of the second chamber 1 and the opening 26 of the first reaction chamber 2 and control valves 126 and 126’ for respectively controlling the flow of solvent between the chambers and the admission of nitrogen gas, and a second T-shaped connector located downstream from the opening 30 of the first reaction chamber 2 and control valves 130 and 131 for respectively controlling the flow of nitrogen into the first reaction chamber 2 or the flow of liquid from the first reaction chamber 2 to a waste container 42.  The T-shaped connectors and control valves therefore provide three-way connections between the elements of the system.
	Neimark et al., however, fails to disclose “three-way valves” to adjust the flow through at least one of the first reaction chamber 2 and the second chamber 1.
	Urdea et al. discloses a chemical synthesis device (i.e., a reactor system suitable for the production of proteins such as poly(amino acids) and polynucleotides; see Figure; column 3, lines 25-46) comprising: a first reaction chamber (i.e., a reaction chamber defined between porous barriers 20 and 22 of a reactor column 12; see column 5, lines 42-49); a second chamber fluidly connected at its lower end to the upper end of the first reaction chamber (i.e., a chamber in the form of a “surge volume” provided by a coil of tubing 28 of a predetermined length; see column 5, line 61, to column 6, line 2); a waste connection at an upper end of the second chamber (i.e., via an upper waste discharge line 45); a first inert gas connection at the upper end of the second chamber (i.e., a connection to an inert gas manifold 40 via a port of the isolation valve 18; see column 6, lines 43-14; column 7, lines 40-47); and a second inert gas connection operable to provide an inert gas into the first reaction chamber via the lower end thereof (i.e., a connection to the inert manifold 40 via the reagent manifold 14 and valves 29 and 16; see column 7, lines 40-47).  Specifically, Urdea et al. discloses one or more three-way valves (i.e., isolation valves 16 and 18 each comprising three-way valves) operable to adjust a flow through at least one of the first reaction chamber or the second chamber.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute three-way valves for the combination of T-shaped connectors and control valves in the double reaction vessel system of Neimark et al. because three-way valves were conventionally employed in the art for directing the flow of fluids between elements of a chemical synthesis device, as taught by Urdea et al.; both the three-way valves and the combination of T-shaped connectors and control valves would have performed essentially the same function of flow directing; and it has been held that the simple substitution of known equivalent structures to obtain predictable results was obvious (see MPEP §2143 I, B).
Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Urdea et al. (US 4,483,964) in view of Bridgham et al. (US 4,668,476).
Regarding claim 15, Urdea et al. discloses system (see Figure) suitable for use in a chemical synthesis device (i.e., in a reactor system for the production of proteins such as poly(amino acids) and polynucleotides; see Figure; column 3, lines 25-46)), comprising:
a first reaction chamber (i.e., a reactor column 12);
a second chamber fluidly connected at its lower end to the upper end of the first reaction chamber (i.e., a chamber in the form of a “surge volume” provided by a coil of tubing 28 of a predetermined length; see column 5, line 61, to column 6, line 2);
a waste connection at an upper end of the second chamber (i.e., via an upper waste discharge line 45);
a first inert gas connection at the upper end of the second chamber (i.e., a connection to an inert gas manifold 40 via a port of the isolation valve 18; see column 6, lines 43-14; column 7, lines 40-47); and 
a second inert gas connection operable to provide an inert gas into the first reaction chamber 12 via the lower end thereof (i.e., a connection to the inert manifold 40 via the reagent manifold 14 and valves 29 and 16; see column 7, lines 40-47).  
Urdea et al. discloses that, during operation, the first reaction chamber 12 is disconnected to remove the first reaction chamber 12 and load a suitable solid phase support into the first reaction chamber 12 (see column 8, lines 14-20), and then the first reaction chamber 12 is reconnected in order to flush the first reaction chamber with a wash solution and synthesize a chemical product from the reagents and solvent (see column 8, lines 21-37).  Urdea et al., however, does not specifically disclose “fittings” at the upper end and the lower end of the first reaction chamber 12 to facilitate the disconnecting and the reconnecting of the first reaction chamber 12.
Bridgham et al. discloses a reaction chamber (i.e., a reaction vessel 15, see FIG. 1a, 4) having fittings at an upper end and a lower end thereof (i.e., as illustrated, threaded female fittings are provided at the center of each cap on the upper and lower ends of the cylinder forming the reaction vessel 15, wherein the fittings are “configured to accept a tube in order to transfer fluids into and out of the reaction vessel”; see column 7, lines 15-35).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide fittings at the upper and lower ends of the first reaction chamber in the system of Urdea et al. because the fittings would enable the first reaction chamber to be easily disconnected from or reconnected to the tubing for the transfer of fluids into and out of the first reaction chamber, as taught by Bridgham et al.
Regarding claim 16, Urdea et al. discloses a solution flow connection at a lower end of the first reaction chamber 12 operable to provide a solvent or a solution into the first reaction chamber (i.e., a lower end of the reactor column 12 is fluidly connected via conduit 26, isolation valve 16, and conduit 17 to a reagent manifold 14 that is connected to a number of reagent and wash solution supply reservoirs 32; see Figure; column 6, lines 25-44).
Regarding claim 19, Urdea et al. discloses one or more three-way valves (i.e., isolation valves 16 and 18 each comprise three-way valves; see Figure; column 6, lines 3-14) operable to adjust a flow through at least one of the first reaction chamber 12 or the second chamber 28.
Regarding claim 20, the limitation “wherein the solution includes reagents for peptide synthesis” does not impart further patentable weight (structure) to the claim because the solution is not considered an element of the apparatus.  In any event, Urdea et al. further discloses that the system can be configured to synthesize peptides (see column 3, lines 39-46; column 3, line 62, to column 4, line 6).
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Urdea et al. (US 4,483,964) in view of Bridgham et al. (US 4,668,476), as applied to claim 15 above, and further in view of Merrifield et al. (US 3,531,258).
	Urdea et al. discloses that the first reaction chamber is defined by a first reaction vessel (i.e., a reactor column 12) that comprises a hollow tubular body (i.e., an elongate tube or column open at each end); a first filter (i.e., a porous barrier 20, such as a glass, TEFLON, or stainless steel frit) disposed at a first end of the hollow tubular body and a second filter (i.e., a porous barrier 22, also a glass, TEFLON, or stainless steel frit) disposed at a second end of the hollow tubular body; wherein an interior region is defined between the first filter 20 and the second filter 22; and wherein the hollow tubular body has a uniform cross-section along a length thereof (see column 4, lines 22-59; column 5, lines 42-49).
	Urdea et al., however, fails to disclose a removable cap fitting on the second end of the hollow tubular body, wherein the second filter 22 is disposed in the cap, and wherein the interior region is defined between the first filter 20 and the second filter 22 when the cap is attached on the second end of the hollow tubular body.
	Bridgham et al. (see FIG. 4; column 7, lines 26-35) additionally discloses that the reaction chamber is defined by a reaction vessel having a hollow tubular body 15; a first filter 47 disposed at a first end of the hollow tubular body; a removable cap (i.e., a threaded cap, as illustrated, mating with the top threading of the reaction vessel cylinder 15) fitting on a second end of the hollow tubular body; and a second filter disposed in the cap (i.e., a filter 49, wherein the threaded cap is also used to hold the filter in place), where an interior region is defined between the first and second filters 47,49 when the cap is attached on the second end.
	It would have been obvious for one of ordinary skill in the art to provide a removable cap with the second filter disposed in the cap at the second end of the hollow tubular body in the modified system of Urdea et al. because the removable cap would allow for the first reaction vessel to be opened conveniently, both for the initial charging with the solid phase and for periodic removal of sample aliquots, and the removable cap would also hold the second filter in place, as taught by Bridgham et al.
Bridgham et al. further discloses fittings (see FIG. 4) for connecting the reaction vessel to the tubing, including a first fitting on the first end of the hollow tubular body portion 15 (i.e., the threaded female fitting at the center of the lower removable cap) providing fluid communication from outside the reaction vessel to the interior region; and a second fitting on the cap (i.e., the threaded female fitting at the center of the upper removable cap) providing fluid communication from outside the reaction vessel to the interior region.  
Bridgham et al., however, fails to disclose “tapered” fittings.
Merrifield et al. (see FIG. 1, 3) discloses a reaction vessel 11 defining a reaction chamber, said reaction vessel comprising a hollow tubular body (i.e., cylinder 51), a first filter 52 at a first end of the reaction chamber, a second filter 57 at a second end of the reaction chamber, and an interior region defined between the first filter 52 and the second filter 57.  Specifically, Merrifield et al. discloses that the reaction vessel 11 comprises a first tapered fitting on the first end of the hollow tubular body (i.e., a male connector 53 that is tapered, for insertion into tubing; see FIG. 3) providing fluid communication from outside the reaction vessel to the interior region, and a second tapered fitting (i.e., a male connector 58 that is tapered, for insertion into tubing; see FIG. 3) on a stopper 55 of the reaction vessel.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute tapered fittings for the threaded fittings in the modified system of Urdea et al. because tapered fittings that are insertable into the open ends of tubing were conventionally employed to establish fluid communication between the outside of the reaction vessel and the interior region of the reaction vessel, as taught by Merrifield et al.; either type of fitting (i.e., a threaded female fitting or a tapered male fitting) would have performed essentially the same function of providing a removable fluid connection between the reaction vessel and the tubing; and it has been held that the simple substitution of known equivalent structures to obtain predictable results was obvious (see MPEP §2143 I, B).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Urdea et al. (US 4,483,964) in view of Bridgham et al. (US 4,668,476) and Merrifield et al. (US 3,531,258), as applied to claim 1 above, and further in view of Zech et al. (WO 2004/069401 A2).
The combination of Urdea et al., Bridgham et al., and Merrifield et al. fails to disclose or suggest that the hollow tubular body of the reaction vessel has an increasing cross-sectional diameter from the first end to the second end.
Zech et al. (see FIG. 8-9; page 31, line 21, to page 32, line 13) discloses a reaction vessel 10 having a hollow tubular body, a first filter (i.e., a frit 26 with pores, for distributing a gas for pneumatic agitation) disposed at a first end of the hollow tubular body, and a second filter disposed at a second end of the hollow tubular body (i.e., another frit 30, for phase separation).  Specifically, Zech et al. discloses that the hollow tubular body 10 may having a uniform cross-section along a length thereof (see FIG. 8), or, alternatively, the hollow tubular body 10 may having an increasing cross-sectional diameter from the first end to the second end (see FIG. 9), which helps to control the bubble rate and prevent foam formation in the upper part of the reaction vessel (see column 32, lines 8-14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a hollow tubular body having an increasing cross-sectional diameter from the first end to the second end for the hollow tubular body in the modified system of Urdea et al., on the basis of suitability for the intended use thereof, because the increasing cross-sectional diameter would help control the bubble rate and prevent foam formation in the upper part of the reaction vessel, as taught by Zech et al.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774